Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites “receiving a radio resource control (RRC) message from the network device, wherein the RRC message carries an information indicating a second target manner of an uplink waveform of an air interface technology, and wherein the second target manner of an uplink waveform is determined by the network device from at least one optional manner of the air interface technology; and communicating, after receiving the RRC message, with the network device by using the second target manner of the uplink waveform.”  Independent claims 10, 19, 28, 31 and 34 recite similar limitations.
On pages 10-11 of the remarks filed on January 29, 2021, Applicant argues in substance that Liu does not teach “receiving a radio resource control (RRC) message from the network device, wherein the RRC message carries an information indicating a second target manner of an uplink waveform of an air interface technology, and wherein the second target manner of an uplink waveform is determined by the network device from at least one optional manner of the air interface technology; and communicating, after receiving the RRC message, with the network device by using the second target manner of the uplink waveform.”  In particular, Applicant argues “Importantly, Liu introduces a scheme wherein an uplink transmission waveform adopted for a current RB is determined by the UE from multiple pairs of RB-transmission waveform.  Such teaching differs from the currently amended claim 1 in which the uplink waveform is determined and notified from the network side via the RRC message.
Paragraph [0079] of Liu further explains that the RBs for transmission are scheduled by using a PDCCH, upon the UE obtaining the RBs according to the PDCCH scheduling.  Thus, the UE is capable of determining the transmission waveform for the RBs according to multiple pairs of RB-transmission waveforms (e.g., RBs numbered 0-49 using DFT-S-OFDM waveform, RBs numbered 50-99 using CP-OFDM waveform).
Nor does Liu indicate any particularized problem regarding using a UE to configure a target manner of an uplink waveform that would necessitate modifying the disclosure such that such configuration is carried out by a network device (per Applicant’s claimed invention).
Thus, Liu’s scheme for configuring RBs transmission waveform does not remedy the admitted shortcomings in CATT regardingto Applicant’s claimed invention.
For at least the above-provided reasons, Applicant’s currently claimed invention, recited in currently amended independent claim 1, is not rendered obvious by the combined teachings of CATT and Liu.”
Applicant’s arguments have been fully considered and are persuasive.  The rejection of Claims 1, 10, 19, 28, 31 and 34 under 35 U.S.C. 103 has been withdrawn.  Accordingly, Claims 1, 7, 8, 10, 16, 17, 19, 25, 26 and 28-36 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478